Citation Nr: 0318090	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.


FINDING OF FACT

The probative evidence is against a finding that the veteran 
has post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 rating 
decision, the February 2000 statement of the case, the March 
2000 RO hearing, the May 2001 letter, and the October 2001 
and July 2002 supplemental statements of the case.  The 
veteran was specifically told that service connection for 
post-traumatic stress disorder required medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
occurred, and a link between the current symptomatology and 
the claimed inservice stressor.  In the October 2000 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.304(f), which indicates what 
evidence is needed for a claim for service connection for 
post-traumatic stress disorder.  In the October 2001 
supplemental statement of the case, the Decision Review 
Officer explained that the veteran "had submitted the 
necessary evidence;" however, he determined that the 
preponderance of the evidence was against a finding that the 
veteran had post-traumatic stress disorder.  This put the 
veteran on notice of what was needed to substantiate his 
claim, and he submitted a statement from a marriage and 
family therapist that he had post-traumatic stress disorder 
due to service.  Based on the above, the Board finds that VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a May 
2001 letter, the RO stated that it would obtain records that 
the veteran identified and provided authorization for VA to 
obtain.  The RO told him that he could get those records 
himself and submit them.  The RO also informed him that VA 
must make reasonable efforts to help him get the evidence 
necessary to support his claim-that he needed to provide 
enough information about these records so that VA could 
obtain them.  The RO told him that it would provide him with 
an examination or get a medical opinion if it was necessary 
to make a decision on his claim.  Lastly, the RO stated that 
the veteran could assist with the adjudication of his claim 
by telling the RO about any additional evidence or 
information that he wanted VA to obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records and service personnel from the National Personnel 
Records Center.  The RO also obtained the veteran's VA 
medical records from the San Diego, California, VA Medical 
Center.  In May 2000, the RO submitted a request for 
verification of the veteran's alleged stressors to the United 
Stated Armed Services Center for the Research of Unit Records 
(USASCRUR).  A response was received in May 2001.  The 
veteran submitted evidence, which included an opinion from a 
marriage and family therapist.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo two VA 
examinations related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran served in Vietnam from March 1967 to April 1968.  
His military occupational specialty was a radio teletype 
operator.  He was awarded the Vietnam Campaign Medal, the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Good Conduct Medal.

In August 1998, the veteran was admitted to a VA hospital for 
treatment.  The treatment reports from that hospitalization 
show that the veteran reported he had post-traumatic stress 
disorder from both his service in Vietnam and his work as a 
firefighter.  He stated that regular use of alcohol and 
cocaine had caused his admission to the hospital.  The 
examiner stated that the veteran's "use" history and 
behavior appeared consistent with diagnostic criteria for 
chronic and acute alcohol and cocaine dependence.  An August 
24, 1998, treatment report shows that the examiner spoke to 
the veteran about post-traumatic stress disorder symptoms.  
She stated that the veteran described being exposed to combat 
in Vietnam and as a firefighter, which had involved the 
threat of death to self and others.  The examiner stated that 
the veteran had feelings of helplessness, recurrent 
flashbacks, recollections, nightmares, and efforts to avoid 
thoughts, feelings, and conversations, activities that were 
associated or aroused recollections of the trauma.  She added 
that the veteran had markedly diminished interest in nearly 
all thoughts since the trauma, and a feeling of detachment 
from others.  She also stated the veteran had difficulty 
falling asleep and had hypervigilance and an exaggerated 
startle response.  The examiner determined that the veteran 
met the criteria for post-traumatic stress disorder.

The August 1998 hospitalization summary report shows that the 
VA psychiatrist stated that the veteran had been interviewed 
during his hospitalization for "DSM IV criteria" for post-
traumatic stress disorder and that it was found that the 
veteran met the criteria for post-traumatic stress disorder.  
She reported the veteran's symptoms, which were essentially 
the same symptoms she had reported in the August 24, 1998, 
treatment report.  She noted that a consult had been 
submitted for the veteran to follow up with treatment for 
post-traumatic stress disorder on an outpatient basis.

A September 1998 VA treatment report shows that the same 
examiner who had diagnosed post-traumatic stress disorder in 
the August 24, 1998, treatment report entered diagnoses of 
cocaine dependence, continuous, alcohol dependence in partial 
remission and to rule out post-traumatic stress disorder.

In an April 1999 letter from a VA psychiatrist (a different 
one than the one who examined him during his August 1998 
hospitalization) and a VA therapist, they stated that the 
veteran had been treated by the post-traumatic stress 
disorder clinical team.  They stated that the veteran had 
been referred for "severe combat-related" post-traumatic 
stress disorder "stemming from his experiences in Vietnam."  
They reported the veteran experienced recurring nightmares 
and difficulty with sleep, memory, concentration, anxiety, 
hypervigilance, avoidance, social isolation, and emotional 
detachment.  They stated the veteran was being followed in 
individual therapy and had been recommended to begin group 
treatment.  The diagnosis entered was post-traumatic stress 
disorder.

VA outpatient treatment reports, dated from September 1999 to 
April 2000, show diagnoses of post-traumatic stress disorder.

In March 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that he had been 
drafted into the Army while he was in college.  He stated 
that one of his stressors from service was related to an 
incident that occurred during basic training.  He stated that 
a fellow soldier had put an M-14 right by his head and pulled 
the trigger and that he passed out.  The veteran testified 
that when he woke up, he had asked what happened and that he 
was told someone had shot off a blank round, which had 
knocked him out.  He reported hearing loss and ringing in the 
ear as a result.  The veteran stated that when he was in 
Vietnam, he was a "radio teletype" and that his duties were 
to send and communicate secret messages.  He stated that he 
was four miles from the firing line.  The veteran reported 
having an "incendiary grenade" and was told that if his 
area was ever overrun that he had to set off the grenade to 
destroy the secret equipment and the messages.  He stated he 
was told later on that if he did that, he would have died.  
Additionally, the veteran stated that he witnessed a 
helicopter crash and saw people die.  Finally, the veteran 
stated he was put on guard duty during the Tet Offense of 
1968 and that there was fighting going on all around him.  He 
testified that following service, he went back to school but 
was unable to concentrate and eventually dropped out.  He 
stated his employment history had been poor due to problems.  
The veteran reported he had been fired from his job as a 
fireman.  He denied having friends or hobbies and stated he 
isolated himself.  He stated his current job was doing 
cleanup work at a car wash.  The veteran reported that he had 
depression and nightmares.

A May 2001 letter from USASCRUR verifies that the veteran was 
exposed to rocket and mortar attacks while in Vietnam.  These 
were some of the inservice stressors described by the 
veteran.

A June 2001 VA psychiatric evaluation report shows that the 
examiner noted the veteran was irritable during the interview 
and was "circumspect" about what he was saying.  The 
veteran reported his inservice stressors.  He reported that 
he had nightmares where he would relive his experiences in 
Vietnam, but noted that he had not had a nightmare in four or 
five months.  The veteran denied intrusive thoughts during 
the day.  The examiner stated that when she asked the veteran 
about his worst episodes of anxiety that the veteran did not 
describe panic episodes and did not seem to have "any idea 
of what I am trying to elicit from him when asked about other 
episodes of anxiety."  She made the following findings as to 
the mental status examination:

The patient gives some information 
regarding anxiety.  It does not appear to 
be excessive or consistent.  He does not 
seem to have ongoing daily experiences of 
anxiety or intrusive thoughts or 
flashbacks to the incidents that are 
described regarding combat.  The patient 
does seem to have difficulty in his 
dealings with his girlfriend and other 
personal relationships over the years. . 
. .  The patient's thoughts are goal 
directed throughout the interview 
process.  He denies any feelings of 
paranoia.  He has never had auditory or 
visual hallucinations.  He denies current 
suicidal or homicidal thoughts.  He said 
that he had problems with suicidal 
ideation in 1998 but not since then. . . 
.  He is oriented to time, place, and 
person.  He has no obsessive or 
ritualistic behaviors.  He speaks in a 
normal rate and volume.  He makes poor 
eye contact when he is attempting to 
think about what he wants to say to me in 
response to questions, and there is some 
question as to whether or not he is 
trying to come up with the correct 
answer.  His mood is mildly depressed.  
He is somewhat guarded during parts of 
the interview process and his impulse 
control is lacking to some degree, but it 
seems adequate at present.  The patient 
states that for the most part he sleeps 
well for about six hours and pain in his 
lower back wakes him up. . . .

The examiner concluded that the veteran did not meet the 
criteria for post-traumatic stress disorder.  She stated that 
the veteran had some difficulty with his mood, which seemed 
to be related to the death of his girlfriend's mother as the 
cause of the current sadness.  She noted that the veteran had 
a longstanding problem with drugs and alcohol and did not 
appear to understand how this might have contributed to his 
difficulty over the years.  The examiner further noted that 
the veteran reported that he had first thought about post-
traumatic stress disorder when he was hospitalized in 1998.  
She entered diagnoses of bereavement and alcohol dependence 
and cocaine dependence, in remission, under Axis 1 and 
personality disorder, not otherwise specified, with dependent 
and antisocial features under Axis II.

In April 2002 statements received by Mr. SR, a marriage and 
family therapist, he asserted that he was a "certified 
trauma specialist" and that the veteran has post-traumatic 
stress disorder due to his service in Vietnam.  He stated 
that the veteran had taken the Mississippi Scale for combat-
related post-traumatic stress disorder which showed that the 
veteran had severe post-traumatic stress disorder.  Mr. SR 
stated that the RO had conceded that the veteran had a 
stressor but that they denied the claim because it dismissed 
the post-traumatic stress disorder diagnosis and concluded 
that, "You cannot have it both ways."  He addressed the 
findings made in the June 2001 examination report as being 
"flawed, biased, inaccurate, [and] unwarranted." 

A May 2002 VA psychiatric evaluation report by a board of two 
psychiatrists shows that the psychiatrists reviewed the 
claims file.  They indicated that they had reviewed Mr. SR's 
statement, the April 1999 letter from the VA psychiatrist and 
therapist, the June 2001 VA psychiatric evaluation report, 
the August 1998 intake to the post-traumatic stress disorder 
clinic, and noted that the veteran had been exposed to rocket 
attacks.  They stated that during the evaluation, the veteran 
was vague as to his psychiatric complaints.  The veteran 
reported he had last received treatment for post-traumatic 
stress disorder two to three years ago.  He denied taking any 
medication for post-traumatic stress disorder.  The examiners 
noted that when they questioned the veteran as to the nature 
of his psychiatric symptoms that the veteran was uncertain, 
but eventually reported that he was having chronic insomnia, 
which had been going on for 35 years.  The veteran reported 
periodic nightmares, but that they were of no particular 
content.  He stated that his most significant problem was his 
mistrust of people.  He added that he had a history of 
conflicts with various employers.  The examiners noted that 
the veteran made "extensive repeated negative comments 
concerning people in authority who 'try to keep you down.'"  
They stated that the veteran did not specifically complain or 
endorse true panic attacks, flashbacks, or disassociative 
episodes and that the veteran did not report intrusive 
thoughts.  The examiners noted that when the veteran talked 
about his military experiences, he was "calm, in good 
spirits, glib and sarcastic.  His remarks were vague and 
tended to have to do with issues unrelated to military 
service in Vietnam."  They added that when the veteran was 
pressed as to whether he had experienced anything disturbing 
or traumatic, he recalled being overrun when serving in the 
Nha Trang area and had to fire a weapon a few times and 
believed that he had killed an enemy during that time.  The 
examiners made the following conclusion:

Available history, review of veteran's 
records, today's psychiatric exam, 
including mental status exam, reveal[] no 
evidence of post-traumatic stress 
disorder.  The veteran does not appear to 
exhibit any significant emotional 
distress related to his military 
experiences.  He has very few, if any, 
sustained, repetitive, significant [post-
traumatic stress disorder] symptoms.  His 
endorsement of symptoms tends to be 
vague.  His affective state and anxiety 
status during today's examination does 
not suggest significant symptoms.

They entered diagnoses of mild dysthymic disorder, alcohol 
abuse, status unknown, cocaine abuse in remission under Axis 
I and personality disorder traits under Axis II.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

To establish eligibility for service connection for post-
traumatic stress disorder, there generally must be (1) a 
current medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. 3.304(f) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of the claim for service connection for post-
traumatic stress disorder.  Initially, the Board notes that 
there is credible supporting evidence that the claimed in-
service stressors that the veteran has alleged actually 
occurred.  See 38 C.F.R. 3.304(f).  However, the Board has 
determined that the veteran does not meet the criteria of 
having a current medical diagnosis of post-traumatic stress 
disorder.  The reasons follow.

The evidence supporting the veteran's claim that he has post-
traumatic stress disorder based upon his service in Vietnam 
are VA treatment records, where diagnoses of post-traumatic 
stress disorder were entered, the April 1999 statement from 
the VA psychiatrist and the VA therapist, where they entered 
a diagnosis of post-traumatic stress disorder and attributed 
the diagnosis to the veteran's experiences in Vietnam, and 
the statement from Mr. SR, where he asserts that the veteran 
does have post-traumatic stress disorder due to his service 
in Vietnam and that the RO was incorrect in determining 
otherwise.

The evidence against the veteran's claim are the June 2001 VA 
psychiatric evaluation report and the May 2002 VA psychiatric 
evaluation report from a board of two psychiatrists, wherein 
the psychiatrists determined that the veteran did not have 
post-traumatic stress disorder as a result of his service in 
Vietnam.  In the June 2001 evaluation report, the VA 
psychiatrist noted that she had reviewed the veteran's claims 
file and acknowledged that the veteran had a verified 
stressor from his service in Vietnam.  Thus, she had seen 
that the veteran had been diagnosed with post-traumatic 
stress disorder.  However, she determined that based upon her 
examination of the record and evaluation of the veteran that 
the veteran did not meet the criteria for post-traumatic 
stress disorder.  She went into detail as to the questions 
that she asked the veteran and his responses.  She then 
described why it was that the veteran did not meet the 
criteria for post-traumatic stress disorder.  The 
psychiatrist noted that the veteran did not have ongoing 
daily experiences of anxiety or intrusive thoughts of 
flashbacks to the incidents that were described regarding 
combat.  She stated that while the veteran had problems with 
his mood, it appeared to be related to current events in his 
life. 

In the May 2002 psychiatrist evaluation report, the board of 
two psychiatrists reported specific facts from the veteran's 
claims file.  They noted that the veteran had been diagnosed 
with post-traumatic stress disorder from VA physicians, that 
he had a verified stressor from his service in Vietnam, and 
that he had been determined by another VA psychiatrist as not 
having post-traumatic stress disorder.  The board of two 
psychiatrist reported in detail the questions they asked the 
veteran and the veteran's responses.  They posed questions 
related to the veteran's work history, family, education, and 
his experiences in Vietnam.  Following examination of the 
record and an interview with the veteran, the board of 
psychiatrists determined that there was "no evidence of 
post-traumatic stress disorder."  They noted the veteran did 
not appear to exhibit any significant emotional distress 
related to his military experience.  They also noted that the 
veteran had few, "if any," sustained, repetitive, or 
significant post-traumatic stress disorder symptoms.  They 
added that the veteran's endorsement of symptoms tended to be 
vague and that his affective state at the evaluation did not 
suggest significant symptoms.

The Board finds that the June 2001 and May 2002 evaluation 
reports are the most probative opinions in the claims file.  
The Board has not accorded these statements more probative 
value because these records are evidence against the 
veteran's claim; rather, the examiners have made it clear 
that they had an opportunity to review the claims file prior 
to making their determination.  Thus, both the VA 
psychiatrist from the June 2001 evaluation and the board of 
two psychiatrists from the May 2002 evaluation had the 
opportunity to see evidence in the claims file that supported 
the veteran's claim and yet each determined that the veteran 
did not meet the criteria for post-traumatic stress disorder.  
Both evaluation reports show that the examiners attempted to 
determine whether the veteran met the criteria for post-
traumatic stress disorder and provided evaluation reports 
with detailed findings.  Since three VA psychiatrists had an 
opportunity to review the entire claims file, their opinions 
are accorded significant probative weight.  Their evaluation 
reports are very detailed as to the veteran's symptomatology 
and they all came to the same conclusion-that the veteran 
does not have post-traumatic stress disorder based upon his 
service in Vietnam.

In the August 1998 treatment report, the VA psychiatrist 
stated that the veteran met the criteria and listed out the 
symptomatology that the veteran displayed.  These same 
findings were made in the April 1999 letter from the VA 
psychiatrist and VA therapist; however, the VA treatment 
records, dated from 1998 to 2002, for the most part, do not 
show that the veteran is displaying the symptomatology that 
they had reported.  Regardless, the Board finds that the 
detailed findings made in the June 2001 and May 2002 
psychiatric evaluation reports outweigh the findings made in 
the August 1998 treatment report, the April 1999 letter, and 
the April 2002 from Mr. SR.  Again, the findings in the June 
2001 and May 2002 psychiatric evaluation reports are detailed 
and the three psychiatrists did thorough evaluations of the 
veteran and clearly sought to determine whether the veteran 
met the criteria for post-traumatic stress disorder.  
Additionally, it must be noted that when the VA psychiatrist 
made the finding that the veteran met the criteria for post-
traumatic stress disorder in the August 1998 VA outpatient 
treatment report, the veteran had reported having post-
traumatic stress disorder both from Vietnam and from his work 
for the fire department.  The psychiatrist did not attempt to 
distinguish between the post-traumatic stress disorder 
symptomatology associated with Vietnam and that associated 
with his work as a firefighter.  When the veteran was 
admitted for hospitalization in August 1998, he did not 
report trauma from Vietnam; rather, he stated that he began 
feeling "overloaded" in 1988 from "seeing too much trauma" 
in life from a 28-year career as a firefighter and media 
correspondent.  He also reported "horrible nightmares" and 
flashbacks of sights he had seen in relation to this job.  
Thus, initially, the veteran attributed his psychiatric 
symptoms to his firefighter job.  While the veteran is not 
competent to clinically attribute his psychiatric symptoms to 
a specific incident, it is evidence against the veteran's 
claim that his subjective sense of the significance of his 
described stressor experiences has not been historically 
consistent.  

The Board notes that Mr. SR's April 2002 statement is very 
detailed; however, his statement is not about establishing a 
diagnosis of post-traumatic stress disorder due to this 
veteran's Vietnam service.  Rather, his statement is about 
critiquing the determination made by the RO and arguing with 
the findings made in the June 2001 psychiatric evaluation 
report.  Mr. SR attempted to assert that the VA psychiatrist 
was biased against the veteran.  Thus, rather than addressing 
how the veteran met the criteria for post-traumatic stress 
disorder, Mr. SR goes into detail to criticize the findings 
made by the VA psychiatrist.  For example, Mr. SR stated the 
following, in part:

Statement:  Psychiatrist states, "For 
the most part, [the veteran] worked in an 
area [in Vietnam] where he was in a 
building."

Response:  What is the point of this 
statement?  Does it mean that because he 
was in a building, he was safe:  Tell 
that to the September 11, 2000 [sic] 
victims and their families.  In Vietnam, 
there were no safe places . . . .

Statement:  Psychiatrist goes on to state 
that the veteran talks about being 
anxious . . . and at times remembering 
this experience in a "negative light."

Response:  I hardly think these words 
were the veteran's.  Furthermore, veteran 
states in the hearing (page 9): "I still 
wake up sometimes thinking that I have to 
pull the pin [of the grenade]."  This 
certainly sounds like another two (2) 
PTSD symptoms (dreams and difficulty 
sleeping).

(Bold in original.)

The Board has thoroughly reviewed the June 2001 psychiatric 
evaluation and cannot find bias in that report.  
Additionally, Mr. SR attempted to state that the veteran 
could not have stated that which the psychiatrist reported.  
The Board finds no basis to support a finding that the VA 
psychiatrist would misrepresent or distort what the veteran 
stated during the evaluation.  Regardless, the psychiatrist's 
determination was not based solely on scattered or isolated 
findings-her determination was based upon a comprehensive 
review of the claims file and a thorough and contemporaneous 
clinical evaluation of the psychiatric status of the veteran.  
Findings made by a medical professional with medical training 
and a specialty in psychiatry are given more probative value 
than to a professional who has training primarily in marriage 
and family therapy. 

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The Board is aware that there is evidence that 
supports the veteran's claim; however, the Court has 
recognized that the Board is not compelled to accept as 
probative all proffered medical opinions; rather, if the 
Board reaches a contrary conclusion, it must state its 
reasons and bases by which it has critically devaluated a 
particular opinion, and also offer a reasoned explanation as 
to why other critical evidence is extended greater probative 
merit.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board proclaims its awareness of the impropriety of 
having its own clinical viewpoints and, as such, has based 
its determination on the prevailing value of the June 2001 
and May 2002 psychiatric evaluation reports wherein diagnoses 
of post-traumatic stress disorder were not entered and the 
psychiatrists made specific findings that the veteran did not 
meet the criteria for post-traumatic stress disorder.  Again, 
as stated above, the Board finds that the determination by 
the three psychiatrists against a finding of post-traumatic 
stress disorder to be more probative than the diagnoses shown 
in the 1998 treatment report, the 1999 letter, and the 2002 
statement from Mr. SR in favor of a finding of post-traumatic 
stress disorder.  Again, the three psychiatrists had an 
opportunity to examine the veteran's claims file, which 
included all of the evidence associated with his claim.  
There is no basis to believe that any of these psychiatrists 
were biased against the veteran.

Additionally, while the veteran has alleged that he has post-
traumatic stress disorder related to his service in Vietnam, 
it should again be emphasized that he is not competent to 
make such an assertion, as that requires a well-reasoned 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, although sworn testimony was presented, 
the critical issue before the Board is the resolution of the 
matter of whether the veteran even has post-traumatic stress 
disorder.  The veteran is not competent to enter a diagnosis, 
and to that extent, his testimony is not competent.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The preponderance of 
evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

